       Case 4:15-cv-03504-YGR Document 376 Filed 09/09/19 Page 1 of 6



      Bonny E. Sweeney (Cal. Bar No. 176174)        Robert B. Gilmore (admitted pro hac vice)
 1    HAUSFELD LLP                                  Edward H. Meyers (admitted pro hac vice)
 2    600 Montgomery St., Suite 3200                STEIN MITCHELL BEATO & MISSNER LLP
      San Francisco, California 94111               1100 Connecticut Ave., N.W.
 3    Tel: 415-633-1908                             Washington, D.C. 20036
      Fax: 415-358-4980                             Tel: 202-737-7777
 4    bsweeney@hausfeld.com                         Fax: 202-296-8312
                                                    rgilmore@steinmitchell.com
 5    Richard Lewis (admitted pro hac vice)         emeyers@steinmitchell.com
 6    Sathya S. Gosselin (Cal. Bar No. 269171)
      HAUSFELD LLP                                  Elizabeth C. Pritzker (Cal. Bar No. 146267)
 7    1700 K St. NW, Suite 650                      Jonathan K. Levine (Cal. Bar No. 220289)
      Washington, D.C. 20006                        Bethany L. Caracuzzo (Cal. Bar No. 190687)
 8    Tel: 202-540-7200                             PRITZKER LEVINE LLP
      Fax: 202-540-7201                             180 Grand Avenue, Suite 1390
 9
      rlewis@hausfeld.com                           Oakland, California 94612
10    sgosselin@hausfeld.com                        Tel. 415-692-0772
                                                    Fax. 415-366-6110
11                                                  ecp@pritzkerlevine.com
                                                    jkl@pritzkerlevine.com
12                                                  bc@pritzkerlevine.com
13
     Class Counsel
14

15                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
16                                        OAKLAND DIVISION
17
       Christopher Corcoran, et al., on behalf of    Case No. 4:15-cv-03504-YGR-JSC
18     themselves and others similarly situated,
                                                     CLASS ACTION
19                    Plaintiffs,
                                                     PLAINTIFFS’ NOTICE OF MOTION
20             v.                                    AND MOTION TO SUBSTITUTE
                                                     CLASS REPRESENTATIVES AND FOR
21     CVS Pharmacy, Inc.,                           CERTIFICATION OF NEW YORK
                                                     AND ARIZONA CLASSES;
22                    Defendant.                     MEMORANDUM IN SUPPORT
                                                     THEREOF
23

24                                                   Date: November 5, 2019
                                                     Time: 1:00 pm
25
                                                     Courtroom: 1
26                                                   Judge: Hon. Yvonne Gonzales Rogers

27
28
     MOT. TO SUBSTITUTE AND FOR CERTIFICATION                      CASE NO. 4:15-CV-03504-YGR
       Case 4:15-cv-03504-YGR Document 376 Filed 09/09/19 Page 2 of 6




 1                                NOTICE OF MOTION AND MOTION

 2   TO:    THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on November 5, 2019, at 1:00 p.m., in Courtroom 1, 4th

 4   Floor, of this Court, located at 1301 Clay Street, Oakland, California, Plaintiffs Tyler Clark, Robert

 5   Garber, Robert Jenks, Debbie Barrett, and Carl Washington will and hereby do move the Court for

 6   an order (i) appointing Joseph Luzier and Aaron Allen as plaintiffs and class representatives for the

 7   proposed New York class; (ii) appointing Darlene McAfee as plaintiff and class representative for

 8   the proposed Arizona class; and (iii) certifying the proposed New York and Arizona classes as

 9   follows:

10                 All CVS customers in New York and Arizona who, between November 2008
11          and July 31, 2015 (the “Class Period”), (1) purchased one or more generic prescription
            drugs that were offered through CVS’s Health Savings Pass (“HSP”) program at the
12          time of the purchase; (2) were insured for the purchase(s) through a third-party payor
            plan administered by one of the following five pharmacy benefit managers: Caremark,
13          Optum/Prescription Solutions (prior to January 29, 2015), Express Scripts, Medco, or
            MedImpact; and (3) paid CVS an out-of-pocket payment for the purchase greater than
14          the HSP program price for the prescription.
15
     For the New York and Arizona state classes, Plaintiffs seek certification of a statutory unfair and
16
     deceptive acts and practices (“UDAP”) claim arising under the laws of both states.
17
            This Motion is made pursuant to this Court’s Minute Order dated August 19, 2019 (Dkt. No.
18
     370) and Federal Rule of Civil Procedure 23, on the grounds that (i) Joseph Luzier, Aaron Allen and
19
     Darlene McAfee all satisfy the adequacy and typicality requirements of Fed. R. Civ. P. 23(a); and
20
     (ii) the proposed New York and Arizona classes meet all of the requirements for class certification
21
     under Fed. R. Civ. P. 23(a) and (b)(3).
22
            Plaintiffs’ Motion is based upon this Notice, the accompanying Memorandum of Points and
23
     Authorities, the Sept. 9, 2019 Declaration of Elizabeth C. Pritzker re: Plaintiffs’ Motion to Substitute
24
     Class Representatives (“Pritzker Decl.”), the Sept. 9, 2019 Expert Declaration of Professor Joel Hay,
25
     Ph.D. (“Supp. Hay Decl.”), any reply memorandum Plaintiffs file, the orders, pleadings, and files
26
     in this action, and such other matters as may be presented at or before the hearing.
27
28
     MOT. TO SUBSTITUTE AND FOR CERTIFICATION                                          15-CV-03504-YGR
                                        2
           Case 4:15-cv-03504-YGR Document 376 Filed 09/09/19 Page 3 of 6




 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       INTRODUCTION

 3            In accordance with this Court’s Minute Order dated August 19, 2019 (Dkt. No. 370),

 4   Plaintiffs hereby move to substitute proposed class representatives for two states, Arizona and New

 5   York—states for which the Court denied certification without prejudice because the proposed class

 6   representatives did not have transactions with one of the Pharmacy Benefit Managers [“PBMs”] at

 7   issue. Id. at 1; see also Transcript of Proceedings, Aug. 19, 2019 [“8/19/19 TR”], at 5:1.1

 8            The proposed Substitute Class Representatives are Joseph Luzier and Aaron Allen (for the

 9   New York class); and Darlene McAfee (for the Arizona class).2 All satisfy the adequacy and

10   typicality requirements of Fed. R. Civ. P. 23. During the class period, each proposed Substitute

11   Class Representative subscribed to a third-party prescription drug plan administered by one of the

12   five relevant PBMs and had a qualifying transaction with CVS, i.e., purchased one or more generic

13   prescription drugs at a CVS retail location in his or her representative state by paying a co-pay that

14   exceeded the cash price for that same drug under CVS’s Health Savings Pass program. See Supp.

15   Hay Decl. at ¶¶ 8-11. Each Substitute Class Representative has provided CVS with responsive

16   written discovery, made himself or herself available for deposition, and understands the

17   responsibilities of serving as a class representative. Pritzker Decl. at ¶¶ 5-7.

18            Plaintiffs respectfully request that their motion to substitute class representatives be granted,

19   and that the Arizona and New York classes be certified.

20   II.      LEGAL ARGUMENT

21            A.      The Substitute Class Representatives Are Typical and Adequate Under Rule 23

22            The Rule 23 standards that govern the typicality requirement for class certification are well

23   established. “Rule 23(a)(3) requires that the “claims or defenses of the representative parties are

24   typical of the class.’” Farar v. Bayer AG, No. 14-cv-04601-WHO, 2017 WL 5952876, at *6 (N.D.

25
     1
26       The 8/19/19 TR is filed herewith as Exhibit A to the accompanying Pritzker Decl.
     2
27     Joseph Luzier, Aaron Allen, and Darlene McAfee are referred to collectively herein as the
     “Substitute Class Representatives.”
28
     MOT. TO SUBSTITUTE AND FOR CERTIFICATION                                            15-CV-03504-YGR
                                        3
       Case 4:15-cv-03504-YGR Document 376 Filed 09/09/19 Page 4 of 6




 1   Cal., Nov. 15, 2017) (citing Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)).

 2   “Under the rule’s permissive standards, representative claims are ‘typical’ if they are reasonably co-

 3   extensive with those of absent class members; they need not be substantially identical.” Corcoran

 4   v. CVS Health Corporation, __ Fed. Appx.__, 2019 WL 2454529, at *2 (9th Cir. June 12, 2019)

 5   (citing Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)). “The test of typicality is

 6   whether other members have the same or similar injury, whether the action is based on conduct

 7   which is not unique to the named plaintiffs, and whether other class members have been injured by

 8   the same course of conduct.” Hanon, 976 F.2d at 508 (internal quotation marks omitted).

 9          Each of the Substitute Class Representatives satisfies these typicality standards. Relying on

10   the state-by-state transactional data that CVS produced in this litigation, Plaintiffs’ expert has

11   verified that each Substitute Class Representative has engaged in at least one transaction with CVS

12   in which the Substitute Class Representative purchased generic prescription drugs at a CVS retail

13   pharmacy in the respective state and was charged a higher co-payment than the HSP price for that

14   drug purchase—which price Plaintiffs maintain should have been CVS’s actual usual and customary

15   (“U&C”) price. Supp. Hay Decl. at ¶¶ 8-11. As a result, each Substitute Class Representative was

16   “injured in the same manner as the absent class members and they suffered the same type of

17   damages, i.e., the delta between the actual copayment and the HSP price.” Corcoran, 2019 WL

18   2454529, at *2. The Substitute Class Representatives therefore satisfy the typicality requirement.

19          The Substitute Class Representatives likewise “will fairly and adequately protect the

20   interests of the class.” Fed. R. Civ. P. 23(a)(4). Although new to the case, each Substitute Class

21   Representative has already actively participated in the litigation by familiarizing himself or herself

22   with the basic facts and claims at issue; searching for responsive information; providing written

23   discovery responses; producing documents; and making themselves available for deposition by

24   CVS’s counsel on shortened time. Pritzker Decl. at ¶¶ 5-7. The Court previously found that Class

25   Counsel have no conflicts of interest (see March 21, 2017 Order (Dkt. No. 249) at 16), and none of

26   the Substitute Class Representatives has any conflict of interest with other class members. Class

27   Counsel have demonstrated throughout the litigation that they will prosecute the action vigorously

28
     MOT. TO SUBSTITUTE AND FOR CERTIFICATION                                         15-CV-03504-YGR
                                        4
           Case 4:15-cv-03504-YGR Document 376 Filed 09/09/19 Page 5 of 6




 1   on behalf of class members. The adequacy element of Rule 23 is satisfied.

 2            B.     The New York and Arizona Classes Should Be Certified

 3            Following the Ninth Circuit’s order of remand, this Court certified state law unfair or

 4   deceptive practice claims in each of four states: California, Florida, Illinois, and Massachusetts. See

 5   Pritzker Decl., Ex. A (8/19/19 TR) at 5:1. For each of those states, this Court found that the Rule

 6   23(b)(3) requirements had been met. See Sept. 2017 Order (Dkt. No. 327) at 10-13. For the same

 7   reasons, this Court should certify claims on behalf of residents of New York and Arizona. As the

 8   Ninth Circuit stated in its recent ruling, “the alleged overall conduct or scheme [at issue in this

 9   litigation] was the same.” Corcoran, 2019 WL 2454529, at *2. As the Court of Appeals explained:

10

11            That is, plaintiffs alleged that insured CVS customers were charged higher
              copayments as a result of CVS’s failure to report its actual U & C prices in
12            accordance with its agreements with the PBMs. The district court did not identify
              any meaningful differences in the PBM agreements that would result in the interests
13            of the class representatives being misaligned with those of the absent class
              members. Indeed, CVS reported the same prices to the PBMs notwithstanding any
14            variation in the language of the PBM contracts. In other words, CVS’s actual
15            reporting to the PBMs underscores the fact that the class representatives’ claims are
              “reasonably coextensive,” if not “substantially identical” to the claims of the absent
16            class members. See Just Film, Inc. v. Buono, 847 F.3d 1108, 1116 (9th Cir. 2017).

17   Id.

18            As with the now-certified California, Florida, Illinois and Massachusetts classes, Plaintiffs

19   will use common evidence—including the five integrated Class PBM contracts; CVS’s transactional

20   data; CVS’s admissions, and CVS’s own witness testimony—at trial to prove CVS’s common,

21   class-wide conduct and its impact on class members in each relevant state, including Arizona and

22   New York. Class damages are readily calculable, on a class-wide and state-by-state basis, using a

23   common formula (the delta between the actual co-payment and the HSP price) and a straightforward

24   and sound damages methodology derived, in part, from CVS’s own transactional data. See Sept.

25   2017 Order (Dkt. No. 327) at 13.; see also Corcoran, 2019 WL 2454529, at *3 (finding that Dr.

26   Hay’s expert opinion and testimony are adequately based on his experience, industry standards, and

27   his review of the materials produced by CVS, including transactional data, during the course of the

28
     MOT. TO SUBSTITUTE AND FOR CERTIFICATION                                           15-CV-03504-YGR
                                        5
        Case 4:15-cv-03504-YGR Document 376 Filed 09/09/19 Page 6 of 6




 1   litigation). Such common questions and common proof predominate over any individualized issues.

 2   Similarly, class treatment for the claims of the Arizona and New York classes are superior to any

 3   other means of adjudicating those class members’ claims, for the same reasons the Court found

 4   superiority for the now-certified classes. See Sept. 2017 Order (Dkt. No. 327) at 13-14.

 5           Accordingly, for the reasons expressed by this Court in its August 19, 2019 order certifying

 6   each of the California, Florida, Illinois, and Massachusetts state law classes, as well as the Plaintiffs’

 7   Amended Motion for Class Certification, and the prior rulings of this Court and the Ninth Circuit,

 8   the Court should also grant certification to the New York and Arizona classes.

 9   III.    CONCLUSION

10           For all of the foregoing reasons, Plaintiffs’ motion to substitute the new class representatives

11   should be granted and the New York and Arizona classes should be certified.

12

13   Dated: September 9, 2019                            Respectfully submitted,

14    By: /s/ Elizabeth C. Pritzker                      By: /s/ Robert Gilmore
      Elizabeth C. Pritzker (Cal. Bar No. 146267)        Robert B. Gilmore (admitted pro hac vice)
15                                                       Edward H. Meyers (admitted pro hac vice)
      Jonathan K. Levine (Cal. Bar No. 220289)
16    Bethany L. Caracuzzo (Cal. Bar No. 190687)         STEIN MITCHELL BEATO & MISSNER LLP
      PRITZKER LEVINE LLP
17
      By: /s/ Bonny Sweeney
18    Bonny E. Sweeney (Cal. Bar No. 176174)
19    Richard Lewis (admitted pro hac vice)
      Sathya S. Gosselin (Cal. Bar No. 269171)
20    HAUSFELD LLP

21                                        FILER’S ATTESTATION
22           Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Elizabeth C. Pritzker, attest that
23   concurrence in the filing of this document has been obtained from each of the persons listed in the
24   above signature block.
25
             Date: September 9, 2019
26
             By: /s/ Elizabeth C. Pritzker
27
28
     MOT. TO SUBSTITUTE AND FOR CERTIFICATION                                            15-CV-03504-YGR
                                        6
